Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 2, 4 and 9-17 have been withdrawn due to non-elected claims. Claims 1, 3, 5-8 and 18-20 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, and claim 3 of Species Group A, claim 5 of Species Group B in the reply filed on 09/12/2022 is acknowledged. 
The traversal is on the ground(s) that examination of the separate Groups and Species Groups would not place a serious search burden on the Office. The argument is found not persuasive for the reason set forth in the Requirement for Restriction/Election dated 07/14/2022. There is a search and/or examination burden. For example, the search and examination for Group I may not overlap with the search for Group II. The search and examination for Group | does not require the various steps in the method of group II for example “incubating a second set of the beads in the sample solution”. In addition, the prior arts applicable to Group I related to a system would not likely be applicable to Group II related to a method. In addition, the species are independent or distinct because for example for Species Group A, search results returned for magnetic beads may not be applicable for electrically charged beads. Species Group A and C encompasses different types of beads and require different control components; Species Groups B and D encompasses different types of second set of beads which are processed differently. In addition, these species are not obvious variants of each other.
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Priority
This application, Serial No. 16/987,997 (PGPub: US20210041429A1) was filed 08/07/2020. This application claims benefit of U.S. Provisional Patent Application 63/036,772 filed on 06/09/2020 and 62/883,887 filed on 08/07/2019.

Information Disclosure Statements
The Information Disclosure Statements filed on 08/07/2020, 12/08/2020, 01/20/2021, 10/27/2021, 01/10/2022 and 08/09/2022 have been considered by the Examiner.

Claim Interpretation
The term "chip-based field effect biosensor" refers to a sensor that includes a sensing surface on a substrate, such that when a fluid is applied in contact with the sensing surface, an output signal for the biosensor is capable of being modulated or affected by electric and/or magnetic fields in a fluid, proximate to the sensing surface, as defined by the Specification Par, 42.
The term "biologically gated transistor" refers to a type of chip-based field effect biosensor, configured as a transistor where current between source and drain terminals, through at least one channel, is capable of being gated, modulated, or affected by events, occurrences, or interactions within a fluid in contact with a surface of the channel, as defined by the Specification Par, 43.
The term "measurement distance" refers to a distance from the sensing surface in a chip-based field effect biosensor, such that at least some interaction, molecule or moiety occurring at or within the measurement distance affects an output signal in a way that is detectable by a measurement controller, as defined by the Specification Par, 46.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, claim 18 recites “means for positioning a plurality of beads”, which is interpreted as a bead control device including one or more bead control components for electromagnetically positioning a plurality of beads within the fluid according to Specification Par. 4. Claim 18 recites “means for performing a plurality of calibration measurements” and “means for performing a plurality of detection measurements”, which is interpreted as a measurement controller according to Specification Par. 67-69. Claim 19 recites “means for removing the first set of beads from the sensing surface…”, which is interpreted as a bead control device to remove the first set of the beads from the sensing surface according to Specification Par. 4. Claim 20 recites “means for determining a parameter relating to presence of the target moiety in the sample solution”, which is interpreted as an analysis module according to Specification Par. 77.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen et al. (US20190181273A1, listed in IDS dated 12/08/2020) in view of Sridhar et al. ("Experimental characterization of a metal-oxide-semiconductor field-effect transistor-based Coulter counter." Journal of applied physics 103.10 (2008): 104701).
Regarding claims 1 and 18-20. Van Rooyen teaches a system comprising: 
a biologically gated transistor formed on a chip (Par. 20: gated reaction chamber of a 1D or 2D based biosensor chip) and comprising: 
a channel formed from a two-dimensional material disposed on a dielectric layer of the chip, the two-dimensional material selected from graphene or molybdenum disulfide (Fig. 2A and Par. 26: a two-dimensional (2D) transistor material may be included, which 2D material may be composed of a graphene layer or molybdenum disulfide. In various instances, the surface and/or channel may further include a dielectric layer), wherein an upper surface of the channel is configured to contact a fluid (Par. 29: the well structure may be configured so as to define an opening that allows for direct, fluidic contact with the 2D graphene surface);
a conductive source and a conductive drain that are covered with a dielectric that insulates the source and drain from the fluid so that current between the conductive source and the conductive drain is through the channel; (Fig. 2A and Par. 29: the bio-sensor includes a CMOS structure that may include a metal containing source, e.g., a damascene copper source, as well as a metal containing drain, e.g., a damascene copper drain, a 1D or 2D layered, e.g., a graphene layered, surface or channel extending from the source to the drain);
a sensing surface at the upper surface of the channel, the sensing surface configured such that one or more output signals of the biologically gated transistor are affected by electrical charges within a measurement distance of the sensing surface, in response to a liquid gate voltage of the fluid being adjusted via a counter electrode and measured by a reference electrode for detection of an analyte in the fluid in contact with the sensing surface; (Par. 34: a reaction surface or channel extending from the conductive source to the conductive drain; Par. 15: the operation of a conventional FET relies on the control of the channel conductivity, and thus the drain current, by a voltage, VGS, applied between the gate and source; Par. 160, Fig 3C: a signal processor 151; the device and/or system may include at least one reference electrode; Par. 209: a reference electrode may be disposed upstream, downstream or in fluid contact with the field effect device and/or the source and/or drain may themselves serve as electrodes, such as for hybridization detection, and gate voltage may be applied whenever needed; therefore the reference electrodes here also including the counter electrode as claimed; Par. 190-191, Fig. 6A: the ISFET may include a processor configured for controlling the performance of the one or more reactions, e.g., involving a biological or chemical material, so as to obtain reaction results, and for analyzing those results, for instance, based on detecting and/or measuring changes in a voltage (V) potential, current (I), or capacitance occurring within the gate region on the chemically-sensitive field effect transistor).
a bead control device comprising one or more bead control components for positioning a plurality of beads within the fluid, and the fluid may include one or more microbeads that may have electric charge and/or paramagnetic properties (Par. 55: the fluidics component is configured to control a flow a fluid of reagents over the array and the fluid may include one or more microbeads that may have electric charge and/or paramagnetic properties; Par. 179 and Fig. 5B-C: when the electro-magnetic field is generated it interacts with the bead 60 and/or a component associated therewith so as to pull the bead toward the reaction zone 26; in other embodiments, as illustrated in FIG. 5C, the system and its components may be configured such that when the electro-magnetic field is generated it interacts with the components of the bead 60 so as to push the bead away from the reaction zone 26), wherein the beads are functionalized with a capture moiety to bind to a target moiety (Par. 171 and Fig. 4A: the nano- or micro-bead may be treated so as to be associated with one or more biopolymers, such as a DNA and/or RNA template 65; the analyte containing solution to be added to the well 38 may include a nucleotide and/or polymerase composition that if the conditions are suitable within the chamber 37 will result in a binding event occurring between the template molecule 65 and the nucleotide reactant, thus resulting in the reaction taking place);
a measurement controller configured to operate the biologically gated transistor and the bead control device (Par. 35: the system may further include one or more of a fluidic component, such as for performing the reaction, a circuitry component, such as for running the reaction processes, and/or a computing component, such as for controlling and/or processing the same) to: 
perform a plurality of detection measurements of the output signals of the biologically gated transistor with a set of the beads positioned within the measurement distance of the sensing surface, wherein the detection measurements comprise changes in channel current in response to modulation of the liquid gate voltage applied to the solution via the counter electrode and a liquid gate voltage that minimizes the channel current, and wherein the set of the beads has been incubated in the sample solution being measured for detection of the target moiety bound to the beads; (Par. 15: the operation of a conventional FET relies on the control of the channel conductivity, and thus the drain current, by a voltage, VGS, applied between the gate and source. Par. 41 and Fig. 7: the processor, such as a signal processor, may be configured so as to generate one or more current (I) vs. voltage (V) curves, such as where the current I of the I-V curve is the current applied between the source and drain of the chemically sensitive field effect transistor and/or where the gate voltage (Vg) of the I-Vg curve is a gate or channel voltage applied to the chemically-sensitive field effect transistor; the gate voltage Vg of the I-Vg curve is a top and/or a back gate voltage that may be applied to the chemically sensitive field effect transistor through a top (or front) and/or back of the device, respectively; Par. 171 and Fig. 4A: the nano- or micro-bead may be treated so as to be associated with one or more biopolymers, such as a DNA and/or RNA template 65; the analyte containing solution to be added to the well 38 may include a nucleotide and/or polymerase composition that if the conditions are suitable within the chamber 37 will result in a binding event occurring between the template molecule 65 and the nucleotide reactant, thus resulting in the reaction taking place),
an analysis module configured to determine a parameter relating to presence, absence, and/or concentration of the target moiety in the sample solution (Par. 19-20: such arrays may be employed to detect the presence of an analyte, changes in analyte concentration, and/or the identity of various analyte types in a wide variety of chemical and/or biological processes; Par. 78: FIG. 3C is a block diagram of a computing component for a system for analysis of biological or chemical materials).
	Van Rooyen also teaches in some exemplary implementations, preliminary test/evaluation data may be acquired from the array based on applying the reference voltage VREF and selecting and reading out dummy sensors, and/or reading out columns based on the direct application of VREF to respective column buffers (e.g., via the CAL signal), to facilitate offset determination (e.g., sensor-to-sensor and column-to-column variances) and array calibration (Par. 231).
Van Rooyen does not specifically teach that a measurement controller configured to perform a plurality of calibration measurements of the biologically gated transistor with a first set of the beads positioned within the measurement distance of the sensing surface, wherein the calibration measurements comprise changes in channel current in response to modulation of the liquid gate voltage applied to the fluid via the counter electrode and a liquid gate voltage that minimizes the channel current, and wherein the first set of the beads has not been incubated in a sample solution being measured for detection of the target moiety bound to the beads and remove the first set of the beads from the sensing surface. Van Rooyen does not specifically teach an analysis module configured determine a parameter based on the comparison of the detection measurements to the calibration measurements.
Sridhar teaches characterization of an ultrasensitive microfluidic device used to detect the translocation of small particles through a sensing microchannel. The device connects a fluidic circuit to the gate of a metal-oxide-semiconductor field-effect transistor (MOSFET) and detects particles by monitoring the MOSFET drain current modulation instead of the modulation in the ionic current through the sensing channel (Abstract).
In detail, Sridhar teaches that the performance of the MOSFET was separately calibrated independent of the fluidic circuit before it was used in the experiments. (Page 10407-3, left column 1st para.). Sridhar teaches that a 7.5 mM sodium borate buffered solution was first filled into the microfluidic circuits and the liquid level in each reservoir was allowed to equilibrate. Then, the same borate buffer with dilute suspended polystyrene microbeads was added to the reservoir that would be positively biased. After a short period for the liquid level to reach equilibrium again, the electrokinetic
bias (V+−V−) was applied to induce electro-osmotic flow through the horizontal fluidic channel. When a microbead translocates through the sensing microchannel, the conductance in the sensing channel decreases because the sensing channel is partially blocked by the microbead, causing a drop in the ionic current through the channel, which is the most common sensing mechanism of modern Coulter counters. However, in the MOSFET-based Coulter counter, the downstream end of the sensing channel is connected to the gate of a MOSFET and the electrical potential modulation at the end
of the sensing channel is monitored by measuring the MOSFET drain current (Page 10407-3, left column 2nd para.). Sridhar teaches the fluid is injected and removed from the microchannels (Page 104701-3, right column, 2nd para.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Van Rooyen, to perform a plurality of calibration measurements of the biologically gated transistor with a set of the beads positioned within the measurement distance of the sensing surface and wherein the first set of the beads has not been incubated in a sample solution being measured for detection of the target moiety bound to the beads and to remove the first set of the beads from the sensing surface, as taught by Sridhar, because calibration measurements of the biologically gated transistor with a first set of the beads without adding the sample would help improving the device sensitivity as taught by Sridhar (Page 104701-2, right column, 1st para.). It would also be obvious to modify the array calibration process of Van Rooyen wherein the measurements of “dummy sensors” are used as reference for data comparison and evaluation, to use calibration measurements generated by a set of beads without contacting a sample solution as reference for sensor calibration as taught by Sridhar, to arrive at the claimed invention, since Van Rooyen also seeks to increase sensor sensitivity and accuracy (Van Rooyen, Par. 17). In addition, Van Rooyen teaches detecting a presence and/or concentration changes of various analyte types (Van Rooyen, Par. 19) and testing/evaluating data based on array calibration (Van Rooyen. 231) while Sridhar teaches the benefits of using calibration beads to improve sensor sensitivity and accuracy (Sridhar, Page 104701-2, right column, 1st para.).
One of skill in the art would have a reasonable expectation of success in combining Van Rooyen with Sridhar because both are directed to a system comprising field-effect transistor using beads for the measurements.

Regarding claim 3, Van Rooyen in view of Sridhar teaches the system wherein the beads are electrically charged and the bead control device controls an electric field to move the beads (Van Rooyen Par. 55: the fluidics component is configured to control a flow a fluid of reagents over the array and the fluid may include one or more microbeads that may have electric charge and/or paramagnetic properties; the device may include an electric field component).

Regarding claim 5, Van Rooyen in view of Sridhar teaches the system further comprising the plurality of beads, wherein the second set of beads is formed by incubating beads separate from the first set of beads in the sample solution (Van Rooyen Par. 171 and Fig. 4A: the nano- or micro-bead may be treated so as to be associated with one or more biopolymers, such as a DNA and/or RNA template 65. Sridhar Page 104701-3, right column, 2nd para.: the same borate buffer with dilute suspended polystyrene microbeads without contacting the sample are used. Therefore, the beads used for calibration is separate from the beads used for detecting the analytes).

Regarding claim 6, Van Rooyen in view of Sridhar teaches the system wherein the reference electrode and counter electrode comprise platinum (Van Rooyen Par. 154: the array may include one or more reference electrodes, such as a platinum).

Regarding claim 7, Van Rooyen in view of Sridhar teaches the system wherein the sensing surface comprises graphene (Van Rooyen Par. 26: two-dimensional (2D) transistor material may be included, which 2D material may be composed of a graphene layer).

Regarding claim 8, Van Rooyen in view of Sridhar teaches the system further comprising the plurality of beads, wherein the capture moiety comprises nucleic acids (Van Rooyen Par. 171 and Fig. 4A: the nano- or micro-bead may be treated so as to be associated with one or more biopolymers, such as a DNA and/or RNA template 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/           Examiner, Art Unit 1677                                                                                                                                                                                             
/REBECCA M GIERE/           Primary Examiner, Art Unit 1677